ELLETT, Justice:
The court entered a summary judgment in favor of the plaintiff and against the *229defendants for the sum of $15,000 plus interest and costs and for attorney’s fee in the amount of $1,000. The defendants did not file an affidavit prior to the granting of the judgment.
The parties signed an agreement whereby the defendants promised to deed 7½ acres of land to the plaintiff if the city of Ivins would annex 890 acres of land belonging to the defendants. It further provided that “If for any reason this transaction of the 890 acres into the city of Ivins does not take place, then this provision shall be null and void and of no effect.”
The agreement was subsequently amended to provide that instead of deeding the 7½ acres of land to the plaintiff, the defendants would pay the sum of $15,000 cash to the plaintiff within 15 days after the 890 acres was annexed by the city.
The land was annexed to the city of Ivins, but defendants refused to pay plaintiff any money and this action was filed. Affidavits were filed on behalf of the plaintiff with the results stated above.
Thereafter, the defendants moved to be permitted to file an amendment to their answer, but they did not tender an answer nor did they state into the record what they proposed to do by way of an amendment.
There was no material issue of fact involved in the matter and since the agreements were clear and unambiguous the court properly gave a summary judgment.
The judgment as rendered is affirmed with costs to the respondent.
CROCKETT, TUCKETT and MAUG-HAN, JJ., concur.
HENRIOD, C. J., having disqualified himself, did not participate herein.